Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         10-NOV-2021
                                                         10:40 AM
                            SCWC-XX-XXXXXXX              Dkt. 19 ODAC

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
 ________________________________________________________________

            ASSOCIATION OF APARTMENT OWNERS OF HOLOLANI,
                      by its Board of Directors,
        Respondent/Plaintiff/Counterclaim Defendant-Appellee,

                                  vs.

              ELIZABETH A. MILLER and DANIEL P. MILLER,
         Petitioners/Defendants/Counterclaimants-Appellants.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV NO. 06-1-0249(3))

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioners/Defendants/Counterclaimants-Appellants

 Elizabeth A. Miller and Daniel P. Miller’s application for writ

 of certiorari filed on September 20, 2021, is hereby rejected.

            DATED:   Honolulu, Hawai‘i, November 10, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins